DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are currently pending in this US patent application and were examined on their merits.

Information Disclosure Statement
	The information disclosure statement filed in this application has been received and considered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/770885, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Instant claim 1 recites a method of treating a subject with an acute ST-elevation myocardial infarction. The disclosure of 61/770885 does not discuss acute ST-elevation myocardial infarctions. As such, claims 1-20 do not receive the benefit of the 02/28/2013 filing date of 61/770885. The effective filing date of claims 1-20 is the filing date of PCT/US2014/019589, which is 02/28/2014.

Claim Interpretation
Claim 16-18 recite the intended result of practicing the methods of claims 1, 8, and 10, respectively. A clause in a method claim does not receive weight when it simply expresses the intended result of a process step positively recited. See MPEP § 2111.04 (I). As such, any prior art that reads on claims 1, 8, and 10 will be interpreted to read on claim 16-18 as well.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 19 and 20 recite that the biomaterial and the cardiac device (claim 19) or the therapeutic agents (claim 20) act on the cardiovascular condition synergistically. It is unclear whether this limitation is intended to recite the result of performing the method (i.e., any biomaterial will act on the cardiovascular condition synergistically with any cardiac device or therapeutic agent that meets the claim limitations) or whether this statement is intended to limit the biomaterials and cardiac devices/therapeutic agents that are encompassed within the claims (i.e., only biomaterials/cardiac devices/therapeutic agents that act synergistically on the cardiovascular condition are encompassed within claims 19-20). If the statement is intended to limit the biomaterials/cardiac devices/therapeutic agents, it is unclear how this statement limits the compositions: which biomaterials, cardiac devices, and therapeutic agents act synergistically on the cardiovascular condition, and how are the structures of the biomaterials, cardiac devices, and therapeutic agents limited by the need to act synergistically on a cardiovascular condition?
In addition, claims 19 and 20 recite “the cardiovascular condition”, but the claims from which claims 19-20 depend do not recite a cardiovascular condition. As such, there is insufficient antecedent basis in the claims for the limitation “the cardiovascular 
Therefore, one of ordinary skill in the art would be unable to determine the metes and bounds of claims 19-20, rendering them indefinite.

In the interest of compact prosecution, the Examiner has interpreted “the cardiovascular condition” of claims 19-20 to be the STEMI of claim 1. The Examiner has interpreted claims 19-20 as reciting the intended results of practicing the methods of claims 8 and 10, respectively. As such, any prior art that reads on claims 8 and 10 will be interpreted to read on claims 19-20 as well.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seif-Naraghi et al., Sci. Transl. Med. 5(173): 1-20 (February 20, 2013; cited on the IDS filed 11/01/2019).

via percutaneous transendocardial delivery. A total of 3.5-3.75 mL of material was injected into the infarct in each animal (page 8, paragraph 5; page 9, paragraph 4; reads on claims 1, 2, 5, and 16; see above under Claim Interpretation for the Examiner’s interpretation of claim 16). Arterial access was gained on either the left or right femoral artery, and injection was made through an injection catheter (page 9, paragraph 3; reads on claim 3). Seif-Naraghi discloses that the subject has a left ventricular ejection fraction of 25%-55% (page 19, Table 1; reads on claim 4). Angiograms were performed to confirm arterial occlusion post-MI and before the injection, which was performed at 12-14 days post-MI (page 9, paragraph 3; reads on claims 6 and 7). 
Echocardiography data showed improvements in cardiac functional parameters, including ejection fraction, in the matrix-injected animals and a worsening of function in the control animals (page 3, paragraph 1; page 19, Table 1; reads on claim 13). There was an acute inflammatory response characterized by an early peak in infiltrating polymorphonuclear cells (PMNs) that decreased over time (page 5, paragraph 2; reads on claim 14).  The injectable myocardial matrix hydrogel prevents negative LV remodeling (page 6, paragraph 3; reads on claim 15).
Therefore, claims 1-7 and 13-16 are anticipated by Seif-Naraghi and are rejected under 35 U.S.C. 102(a)(1).

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panda et al., Indian J. Ophthalmol. 57: 371-379 (2009).

Panda teaches that fibrin glue is a biological tissue adhesive that imitates the final stages of the coagulation cascade when a solution of human fibrinogen is activated by thrombin (see entire document, including page 371, right column, paragraph 5). Fibrin glue contains two components, one of which contains fibrinogen and fibronectin, and one of which contains thrombin (page 372, right column, paragraph 4; reads on claim 21 [“…wherein the first composition comprises the ECM”]; the Examiner notes that fibronectin is an ECM protein). When apposition is required between opposing surfaces, thrombin solution may be applied to one and fibrinogen solution to the other surface (page 373, left column, paragraph 6; reads on claim 21; the Examiner notes that the glue substance that forms when the fibrinogen/fibronectin solution [i.e., the “first composition in a liquid form”] contacts the thrombin solution [i.e., the “second composition in a liquid”] can be interpreted as a gel).
Therefore, claim 21 is anticipated by Panda and is rejected under 35 U.S.C. 102(a)(1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seif-Naraghi et al., Sci. Transl. Med. 5(173): 1-20 (February 20, 2013; cited on the IDS filed 11/01/2019), in view of US patent application 2012/0156250 filed by Christman et al., published 06/21/2012.



Christman teaches a gel form of heart extracellular matrix for cardiac repair after myocardial infarction (see entire document, including page 1, paragraph 0003). The composition comprises decellularized myocardial ECM (page 3, paragraph 0032). A device can also be delivered in a particular shape for tissue repair (page 7, paragraph 0081; cf. claims 8, 17, and 19; see above under Claim Interpretation and Claim Rejections – 35 USC 112 for the Examiner’s interpretation of claims 17 and 19), and the ECM-based matrix product may be molded into a supportive matrix of a desired shape, such as a stent (page 4, paragraph 0045; cf. claims 8-9, 17, and 19; the Examiner notes that a stent is a percutaneous coronary intervention device). The composition can include drugs, such as blood thinners or anticoagulants, blood pressure medications, antiarrhythmics, cholesterol-lowering drugs, medications that control heart rate, and/or vasodilators. The drug may be delivered before or after the delivery of the composition (page 3, paragraph 0037; cf. claims 10-12, 18, and 20; see above under Claim Interpretation and Claim Rejections – 35 USC 112 for the Examiner’s interpretation of claims 18 and 20). The LV volume and ejection fraction at four weeks post-injection remained statistically equivalent to baseline measurements in injected animals, whereas both worsened in the saline control animals. There were also trends in improvement in the percent changed in EF and volumes (pages 11-12, paragraph 0139; cf. claims 17-18). 


"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit because each is well-known in the art for the treatment of myocardial infarction. This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman,  136 F.2d 715, 718, 58 USPQ 262, 264 (CCPA 1943).  Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him.


The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        11/10/2021